DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Yue et al. (US 2009/0136849) in view of Masuda et al. (JP2016024984A).
Regarding Claim 1, Yue et al. teaches a negative electrode for a lithium secondary battery (Para. [0007]).
Yue et al. teaches a negative electrode comprising an active material for a lithium ion battery of carbon (Para. [0008]) the negative electrode active material comprising Cr, Ca and Si as trace elements (i.e. trace component) all less than 50 ppm and the total amount is less than 150 ppm  (Para. [0044]) and thus, the trace component content overlaps with the claimed range, wherein the negative electrode active material is used assemble the lithium ion battery (Para. [0074]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Accordingly, it would the lithium battery of would either (a) inherently comprise a negative electrode active material layer supported by a negative electrode current collector or (b) it would have been obvious in view of Masuda et al. . 
With respect to (a): An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II).
With respect to (b): Yue et al. does not explicitly teach a negative electrode active material layer supported by the negative electrode current collector. 
However, Masuda et al. teaches a negative electrode for a lithium secondary battery comprising a negative electrode active material layer on a current collector (Para. [0112-0116]) (i.e. a negative electrode active material layer supported by the negative electrode current collector).
The combination of a negative electrode active material layer supported by a negative electrode current collector as taught by Masuda et al., with the negative electrode of the battery as taught by Yue et al. would yield the predictable result of providing a lithium ion secondary battery capable of transferring electrons in the negative electrode of the electrochemical element (Para. [0021]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of a negative electrode active material layer supported by a negative electrode current collector, as taught by Masuda et al., with the negative electrode of the battery as taught by Yue et al., as the combination would yield the predictable result of providing a lithium ion secondary battery capable of transferring electrons in the negative electrode of the electrochemical element (Para. [0021]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, Yue et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yue et al. further teaches the negative electrode active material is graphite (Para. [0008]).
Regarding Claim 3, Yue et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yue et al. further teaches the negative electrode is a negative electrode in a lithium ion battery (Para. [0074]).
Regarding Claim 4, Yue et al. teaches all of the elements of the current invention in claim 7 as explained above.
Yue et al. further teaches the negative electrode is a negative electrode in a lithium ion battery (Para. [0074]).
Regarding Claim 5, Yue et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yue et al. further teaches the negative electrode active material comprising 1.5 mass% carboxymethyl cellulose (Para. [0074]) (i.e. a thickening agent with a content of 1.5 mass%).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/741,329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The claims are identical except for the instant claim 1 requiring at least Si and Ca. Claim 1 and 6 of the copending application anticipates selecting Si and Ca as both are recited in claims 1 and 6 of the copending application. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure. See MPEP §804(II)B.1 & MPEP §2131.02(III). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729